Case: 14-60003      Document: 00512815084         Page: 1    Date Filed: 10/27/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                                Fifth Circuit

                                                                               FILED
                                    No. 14-60003                          October 27, 2014
                                  Summary Calendar                          Lyle W. Cayce
                                                                                 Clerk

NORMAN RECARLDO MCMASTER, also known as Norman McMaster,

                                                 Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A031 421 701


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       Norman Recarldo McMaster, a native and citizen of Antigua and
Barbuda, has filed a petition for review of the decision of the Board of
Immigration Appeals (BIA) dismissing his appeal of the denial of his
applications for adjustment of status under 8 U.S.C. § 1255 and for waiver of
inadmissibility under 8 U.S.C. § 1182(c) and (h). McMaster has a 1983 Texas
conviction for theft and a 1988 Texas conviction for burglary of a habitation


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60003    Document: 00512815084     Page: 2   Date Filed: 10/27/2014


                                 No. 14-60003

with intent to commit theft. He was also convicted of misdemeanor assault of
a family member in 2004 and 2005. The Department of Homeland Security
(DHS) filed a notice to appear, alleging that McMaster was removable under 8
U.S.C. § 1227(a)(2)(A)(iii), as an alien who has been convicted of an aggravated
felony based on his theft and burglary convictions, that he was removable
under § 1227(a)(2)(A)(ii), as an alien who has been convicted of two crimes
involving moral turpitude, and that he was removable under § 1227(a)(2)(E)(i)
as an alien who has been convicted of a crime of domestic violence.
      McMaster contends that his burglary and theft convictions do not
necessarily constitute aggravated felonies and that, even if they are
aggravated felonies, he was eligible for a 8 U.S.C. § 1182(c) waiver of
inadmissibility for these convictions. McMaster argues that he meets all of the
requirements for a § 1182(c) waiver because he is a lawful permanent resident,
he has maintained continuous residence in the United States for over seven
years, and he did not actually serve five years of imprisonment for either his
theft or his burglary conviction. He asserts that the Supreme Court and this
court have held that that the repeal of § 1182(c) by Illegal Immigration Reform
and Immigrant Responsibility Act (IIRIRA) should not be applied retroactively
to an alien who was convicted of an aggravated felony in a jury trial before the
enactment of IIRIRA in 1996.
      Additionally, McMaster argues that he is eligible for waiver of
inadmissibility under § 1182(h) because he and his wife will suffer extreme
hardship if he is removed from the United States. He maintains that the
immigration judge (IJ) erred in not addressing whether he had established
extreme hardship under § 1182(h). McMaster contends that the BIA should
have vacated the IJ’s decision and remanded for further proceedings to await
the adjudication of his I-130 immigrant visa petition filed on his behalf by his



                                       2
       Case: 14-60003   Document: 00512815084    Page: 3   Date Filed: 10/27/2014


                                  No. 14-60003

wife and to allow him to pursue waivers of inadmissibility under § 1182(c) and
(h).
Adjustment of Status
        McMaster has not shown that the BIA erred in denying his application
for adjustment of status. A beneficiary of an approved I-130 petition may apply
for adjustment of status. 8 U.S.C. § 1255; 8 C.F.R. § 1245.1. Adjustment of
status requires the alien to prove that he is statutorily eligible for adjustment
of status; the Attorney General must determine whether to exercise his
discretion to grant the adjustment of status. See Bolvito v. Mukasay, 527 F.3d
428, 431 & n.4 (5th Cir. 2008). The IJ determined that the case had been
continued several times to allow McMaster to apply for adjustment of status.
When asked if he sought a further extension of time, McMaster answered
negatively. On appeal to the BIA, McMaster argued that the IJ erred in finding
that his I-130 petition had been denied and that the petition was still pending.
The BIA determined that even if the petition was still pending, McMaster had
not met his burden of proof to show that there was a current basis for
adjustment of status as he did not establish that he had an approved I-130
immigrant visa petition. Because McMaster did not establish that he had an
approved I-130 petition, he has not shown that the BIA erred in determining
that he was not eligible for adjustment of status. See § 1255(a); § 1245.1(a);
Bolvito, 527 F.3d at 431 & n.4.
Waiver of Inadmissibility under § 1182(c)
        McMaster has not shown that the IJ and BIA erred in determining that
he was not eligible to obtain a waiver of inadmissibility under former § 1182(c)
because he had not shown that he was entitled to adjustment of status. An
alien may seek a waiver of inadmissibility under former § 1182(c), in
conjunction with an application for adjustment of status, for an offense that



                                       3
      Case: 14-60003   Document: 00512815084    Page: 4   Date Filed: 10/27/2014


                                 No. 14-60003

would render him inadmissible under § 1182(a). See United States v. Moriel-
Luna, 585 F.3d 1191, 1196-97 (9th Cir. 2009); In re Azurin, 23 I. & N. Dec. 695,
697-99 (BIA 2005). McMaster was eligible for waiver of inadmissibility under
former § 1182(c) because he was a lawful permanent resident who had resided
in the United States for seven consecutive years and his theft and burglary
convictions occurred before November 29, 1990, the date when the five-year
incarceration bar took effect under the Immigration Act of 1990. However, he
was also required to file a concurrent application for adjustment of status to
obtain a § 1182(c) waiver. See Moriel-Luna, 585 F.3d at 1196-97; Azurin, 23 I.
& N. Dec. at 697-99. McMaster did not meet the requirements for obtaining
adjustment of status because he did not establish that he had an approved I-
130 immigrant visa petition. See § 1255(a); § 1245.1(a); Bolvito, 527 F.3d at
431 & n.4. Therefore, he has not shown that the IJ and BIA erred in denying
his application for a waiver of inadmissibility under former § 1182(c) on this
basis. See Moriel-Luna, 585 F.3d at 1196-97; Azurin, 23 I. & N. Dec. at 697-
99.
Waiver of Inadmissibility under § 1182(h)
       McMaster has not shown that the IJ and BIA erred in denying his
application for waiver under § 1182(h). The BIA determined that because it
affirmed the IJ’s denial of adjustment of status, it need not consider
McMaster’s eligibility for the two related waivers of inadmissibility as he could
not seek such relief on a stand-alone basis without a concurrent application for
adjustment of status. An alien who has not filed an application for adjustment
of status may not file a separate application for waiver of inadmissibility under
§ 1182(h). See Cabral v. Holder, 632 F.3d 886, 891-92 (5th Cir. 2011); Matter
of Rivas, 26 I. & N. Dec. 130, 131-32 (BIA 2013), pet. denied, Rivas v. United
States Attorney General, 765 F.3d 1324 (11th Cir. 2014). Because McMaster



                                       4
    Case: 14-60003     Document: 00512815084     Page: 5   Date Filed: 10/27/2014


                                  No. 14-60003

did not establish that he was eligible for adjustment of status based on an
approved      I-130 immigrant visa petition, he was not eligible to apply for a
waiver under § 1182(h). See Cabral, 632 F.3d at 891-92; Matter of Rivas, 26 I.
& N. Dec. at 132-35.
      In addition, McMaster asserts that he has filed an N-400 application and
is eligible to become a naturalized citizen based on his service in the United
States Army from 1979 to 1982. The IJ correctly determined that he did not
have authority to consider this application. See In re Hidalgo, 24 I. & N Dec.
103, 105-07 (BIA 2007); see also Saba-Bakare v. Chertoff, 507 F.3d 337, 341
(5th Cir. 2007) (noting that Attorney General has “exclusive authority to
naturalize aliens” under 8 U.S.C. § 1421).
      For the first time in his reply brief, McMaster argues: (1) the failure of
the United States Citizenship and Immigration Services (USCIS) to process
his I-130 petition prejudiced him and his wife; (2) the IJ erred in ordering him
removed without allowing him to examine the material evidence; (3) his due
process rights were violated by the USCIS’s delay in processing of his I-130
petition; and (4) the USCIS’s affirmative misconduct is sufficient to entitle him
to equitable estoppel. This court lacks jurisdiction to consider arguments that
were not exhausted before the BIA. See 8 U.S.C. § 1252(d)(1); see also Claudio
v. Holder, 601 F.3d 316, 318 (5th Cir. 2010) (“[P]arties must fairly present an
issue to the BIA to satisfy § 1252(d)’s exhaustion requirement.” (internal
quotation marks and citation omitted)).
      Because McMaster has not shown that the BIA erred in denying his
applications for adjustment of status and waiver of inadmissibility under
§ 1182(c) and (h), his petition for review is denied. McMaster’s motions for
appointment of counsel, to supplement the record, and to “induce clarification”
are denied.



                                        5
Case: 14-60003   Document: 00512815084   Page: 6   Date Filed: 10/27/2014


                          No. 14-60003

 PETITION DENIED; MOTIONS DENIED.




                                6